DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11,13,15-17,22,33,41, and 53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Application 2018/0020443, hereinafter Lee).
Regarding claims 1, 33, Lee discloses a method (Figs. 10, 11,14,16,17)  for reporting a blind decoding capability, applied to a terminal, comprising: 
determining blind decoding capability information of the terminal, wherein the blind decoding capability information of the terminal  (Abstract, [0008]-[014],which recites transmitting the UE capability information to a base station, wherein the UE capability information includes blind decoding (BD) capability information indicating the number of times the UE can perform BD on a downlink control channel in one subframe) comprises:
 a maximum number of blind decodings that the terminal is capable to process per time unit ([0260]-[0265], [0397],[0418],[0434], which recites The BD capability information may include at least one of the number of (maximum) (USS) PDCCH (or EPDCCH) candidates available for blind decoding (BD) in one subframe (SF) and the number of CCs capable of supporting BD when the (maximum) (USS) BD number of each CC in one SF is assumed to a certain specific value. The UE may report a (maximum number of times for blind decoding the PDCCH or the EPDCCH in a UE-specific search space (USS) of a subframe to the network);
([0260]-[0265], [0397],[0418],[0434], which recites the UE reports UE capability information to the BS (S710). As described above, the UE capability information may include ‘BD CAPABILITY INFOMRATION’ indicating (USS) DL control channel decoding capability (or a (maximum) number) of each subframe).  
Regarding claims 9, 41, Lee discloses a blind decoding configuration method (Figs. 10, 11, 14, 16, 17), applied to a base station, comprising: 
receiving blind decoding capability information of a terminal reported by the terminal(Abstract, [0008]-[014],which recites transmitting the UE capability information to a base station, wherein the UE capability information includes blind decoding (BD) capability information indicating the number of times the UE can perform BD on a downlink control channel in one subframe); 
wherein the blind decoding capability information of the terminal comprises: a maximum number of blind decodings that the terminal is capable to process per time unit([0260]-[0265], [0397],[0418],[0434], which recites The BD capability information may include at least one of the number of (maximum) (USS) PDCCH (or EPDCCH) candidates available for blind decoding (BD) in one subframe (SF) and the number of CCs capable of supporting BD when the (maximum) (USS) BD number of each CC in one SF is assumed to a certain specific value. The UE may report a (maximum number of times for blind decoding the PDCCH or the EPDCCH in a UE-specific search space (USS) of a subframe to the network );
 configuring blind decoding information according to the blind decoding capability information of the terminal, and sending the blind decoding information to the ([0260]-[0265], [0397],[0418],[0434], which recites the UE reports UE capability information to the BS (S710). As described above, the UE capability information may include ‘BD CAPABILITY INFOMRATION’ indicating (USS) DL control channel decoding capability (or a (maximum) number) of each subframe).   
Regarding claims 15, 53, Lee discloses a blind decoding method (Figs. 10, 11, 14, 16, 17), applied to a terminal, comprising:   
determining blind decoding capability information of the terminal(Abstract, [0008]-[014],which recites transmitting the UE capability information to a base station, wherein the UE capability information includes blind decoding (BD) capability information indicating the number of times the UE can perform BD on a downlink control channel in one subframe); 
wherein the blind decoding capability information of the terminal comprises: 
a maximum number of blind decodings that the terminal is capable to process per time unit([0260]-[0265], [0397],[0418],[0434], which recites The BD capability information may include at least one of the number of (maximum) (USS) PDCCH (or EPDCCH) candidates available for blind decoding (BD) in one subframe (SF) and the number of CCs capable of supporting BD when the (maximum) (USS) BD number of each CC in one SF is assumed to a certain specific value. The UE may report a (maximum number of times for blind decoding the PDCCH or the EPDCCH in a UE-specific search space (USS) of a subframe to the network); receiving blind decoding information configured by a base station; 
([0057], [0171], [0183], [0268], which recites the case of a UE type in which BD capability is smaller than CA capability, a reduction in the number of entire BDs for receiving an (E)PDCCH (at a specific SF point) may be considered to support large number of (DL) cell(s) with the limited BD capability. For example, the UE may reduce the number of predefined (or signaled) cell-related (E)PDCCH candidates or may perform scheduling on multiple cell(s) and/or SF(s) with one DCI); 
performing blind decoding for a downlink control channel according to the reduced number of blind decodings([0057], [0171], [0183], [0268], which recites the case of a UE type in which BD capability is smaller than CA capability, a reduction in the number of entire BDs for receiving an (E)PDCCH (at a specific SF point) may be considered to support large number of (DL) cell(s) with the limited BD capability. For example, the UE may reduce the number of predefined (or signaled) cell-related (E)PDCCH candidates or may perform scheduling on multiple cell(s) and/or SF(s) with one DCI).  
Regarding claim 2, Lee discloses the method according to claim 1, wherein after the reporting the blind decoding capability information of the terminal to a base station, the method further comprises: receiving blind decoding information configured by the base station according to the blind decoding capability information of the terminal, and performing blind decoding for a downlink control channel according to the blind decoding information([0057], [0171], [0183], [0268]).  
Regarding claims 3, 10, 16,  Lee discloses the method according to claim 1, wherein the time unit is one slot or multiple slots; or the time unit is one subframe or multiple subframes; or the time unit is one mini-slot or multiple mini-slots; or the time unit is a preset time period; or the time unit is one transmission time interval (TTI) or multiple TTIs([0034],[0044],[0057], [0171], [0183], [0268]).  
Regarding claims 4, 11, 17,  Lee discloses the method according to claim 1, wherein the maximum number of blind decodings is a sum of the number of blind decodings with one blind decoding type or multiple blind decoding types ([0034], [0044], [0057], [0171], [0183], and [0268]).   
Regarding claim 5, Lee discloses the method according to claim 4, wherein the number of blind decodings comprises: the number of times the terminal decodes at least one type of downlink control information in at least one candidate resource of at least one control resource set ([0034], [0044], [0057], [0171], [0183], and [0268]).   
Regarding claims 6, 13, 19,  Lee discloses the method according to claim 4, wherein the blind decoding type comprises: blind decoding for a downlink control channel based on a common search space, blind decoding for a downlink control channel based on a UE specific search space taking a slot length as a time interval, and/or blind decoding for a ([0034],[0044],[0057], [0171], [0183], [0268]).   
Regarding claim 7, Lee discloses the method according to claim 1, wherein the determining the blind decoding capability information of the terminal comprises:   determining the blind decoding capability information of the terminal at different aggregation levels of a downlink control channel, respectively; wherein the terminal has the same blind decoding capability information at the different aggregation levels of the downlink control channel, or the terminal has different blind decoding capability information at the different aggregation levels of the downlink control channel([0034],[0044],[0057], [0171], [0183], [0268]).  
Regarding claim 8, Lee discloses the method according to claim 7, wherein when the terminal has the different blind decoding capability information at the different aggregation levels of the downlink control channel, the reporting the blind decoding capability information of the terminal to a base station, comprises: reporting the blind decoding capability information of the terminal at the different aggregation levels of the downlink control channel to the base station([0034],[0044],[0057], [0171], [0183], [0268]).   
Regarding claim 22, Lee discloses the method according to claim 17, wherein the preset rule comprises: linearly reducing the number of blind decodings for each blind decoding type; and/or, prioritizing various blind decoding types, and reducing the number of blind decodings for a blind decoding type with a low priority; and/or, if the terminal is configured to perform the blind decoding for the downlink control channel on multiple carriers, reducing the number of blind decodings for a carrier with a low priority according to priorities of the multiple carriers([0034],[0044],[0057], [0171], [0183], [0268]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461